J-S37008-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 NA’RON EMIL AKINS                        :
                                          :
                    Appellant             :   No. 375 EDA 2019

     Appeal from the Judgment of Sentence Entered January 14, 2019
  In the Court of Common Pleas of Northampton County Criminal Division
                    at No(s): CP-48-SA-0000289-2018

BEFORE: BOWES, J., KUNSELMAN, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY BOWES, J.:                       FILED SEPTEMBER 24, 2019

      Na’Ron Emil Akins appeals pro se from the judgment of sentence of a

fine of $14,250 imposed following his conviction for violating vehicle

size/weight limits under 75 Pa.C.S. § 4902. We affirm.

      The trial court offered the following summary of the facts underlying

Appellant’s conviction.

            [Appellant] was cited on June 19, 2018 by Officer Kevin
      McCartney of the Hellertown Police Department for driving a five-
      ax[le] tractor-trailer on Northampton Street in the Borough of
      Hellertown, which was posted as having a six-ton weight limit,
      pursuant to 75 Pa.C.S.A. § 4902.             The weight limit for
      Northampton Street was based upon an engineering study, as
      required by statute. The Commonwealth presented evidence of
      the posted warning signs, advising vehicles that Northampton
      Street has a six-ton limit and providing an opportunity to turn onto
      another route. Officer McCartney had previously been certified by
      the Commonwealth in the weighing and measuring of vehicles
      and equipped with calibrated scales.          At the time Officer
      McCartney stopped [Appellant], [Appellant] provided a Bill of
      Lading showing that he had picked up a load at 1355 Easton Road
      in Bethlehem, to be delivered to Texas. Officer McCartney used
J-S37008-19


      scales to determine the weight of [Appellant]’s vehicle to be
      61,789 pounds, which was 49,789 pounds over the posted limit
      for Northampton Street.          Officer McCartney calculated
      [Appellant]’s fine to be $14,250.00 based upon the amount of
      weight the vehicle was over the posted limit.

Trial Court Opinion, 3/20/19, at unnumbered 1-2 (citations omitted).

      Officer McCartney cited Appellant accordingly.       After Appellant was

found guilty by the magisterial district judge, he timely filed a summary

appeal, and was convicted and sentenced as indicated above by the trial court

following a trial de novo. Appellant timely filed a notice of appeal, and both

Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant’s brief in this Court is not a model of compliance with the Rules

of Appellate Procedure. The Commonwealth, pointing out the brief’s many

defects, argues that we should dismiss the appeal pursuant to Pa.R.A.P. 2101,

rather than addressing the merits of Appellant’s issues. Commonwealth’s brief

at 6-9. While the Commonwealth is correct that Appellant’s pro se status does

not obviate his obligation to comply with the appellate rules, see id. at 7, we

find Appellant’s claims of error sufficiently stated and developed to warrant

our review of their merits.

      Appellant’s arguments attack the sufficiency of the evidence to sustain

his conviction. Evidentiary sufficiency is a question of law and “our standard

of review is de novo and our scope of review is plenary.”     Commonwealth

v. Williams, 176 A.3d 298, 305 (Pa.Super. 2017).

      In reviewing the sufficiency of the evidence, we must determine
      whether the evidence admitted at trial and all reasonable

                                      -2-
J-S37008-19


     inferences drawn therefrom, viewed in the light most favorable to
     the Commonwealth as verdict winner, were sufficient to prove
     every element of the offense beyond a reasonable doubt. [T]he
     facts and circumstances established by the Commonwealth need
     not preclude every possibility of innocence. It is within the
     province of the fact-finder to determine the weight to be accorded
     to each witness’s testimony and to believe all, part, or none of the
     evidence. The Commonwealth may sustain its burden of proving
     every element of the crime by means of wholly circumstantial
     evidence. Moreover, as an appellate court, we may not re-weigh
     the evidence and substitute our judgment for that of the fact-
     finder.

Id. at 305-06.

     Section 4902 of the vehicle code provides as follows, in relevant part.

     (a) Restrictions based on condition of highway or bridge.--

        (1) The Commonwealth and local authorities with respect to
        highways and bridges under their jurisdictions may prohibit the
        operation of vehicles and may impose restrictions as to the
        weight or size of vehicles operated upon a highway or bridge
        only when they determine by conducting an engineering and
        traffic study as provided for in department regulations that the
        highway or bridge may be damaged or destroyed unless use
        by vehicles is prohibited or the permissible size or weight of
        vehicles is reduced.

        (2) School buses, emergency vehicles and vehicles making
        local deliveries or pickups may be exempted from restrictions
        on the use of highways imposed under this subsection.

           ....

     (g) Penalty.--

        (1) Any person operating a vehicle or combination upon a
        highway or bridge in violation of a prohibition or restriction
        imposed under subsection (a) is guilty of a summary offense
        and shall, upon conviction, be sentenced to pay a fine of $75,
        except that any person convicted of operating a vehicle with a
        gross weight in excess of a posted weight shall, upon
        conviction, be sentenced to pay a fine of $150 plus $150 for

                                    -3-
J-S37008-19


         each 500 pounds, or part thereof, in excess of 3,000 pounds
         over the maximum allowable weight.

75 Pa.C.S. § 4902.

      To sustain a conviction under § 4902(a), the Commonwealth must

produce evidence that the defendant drove an overweight vehicle on a bridge

or roadway that was properly posted with a weight restriction, and that the

restriction was imposed based upon a determination that the highway would

be damaged absent the restriction. Commonwealth v. Doleno, 633 A.2d

203, 207 (Pa.Super. 1993). If the defendant offers evidence that he or she

was exempt due to making a local pickup or delivery, the Commonwealth can

rebut it by establishing that there was “an alternative route by which the driver

could have avoided the weight-restricted road entirely.” Commonwealth v.

Reaser, 851 A.2d 144, 149 (Pa.Super. 2004).

      Our review of the record confirms that Officer McCartney testified that

Northampton Street was posted as having a weight limit of six tons (12,000

pounds); that signs warning drivers of the restriction were located one mile

before the restricted road to enable overweight vehicles to turn off before

reaching it; that the restriction was based upon an engineering study; and

that he weighted Appellant’s vehicle with certified scales and determined it

was nearly 50,000 pounds over the limit. N.T. Trial, 1/14/19, at 14-21.

      What we glean from Appellant’s brief is that he is exasperated by the

failure of the trial court to accept his position that his bill of lading and shipping

order served to qualify him as local traffic such that he was exempt from the

                                        -4-
J-S37008-19


weight restriction.      See Appellant’s brief at unnumbered 1-2 (citing 67

Pa.Code §§ 189.3-189.4 (providing, in chapter concerning hauling in excess

of posted weight limits, regulations regarding local traffic and use under

permit).

       The    record    does    reveal    that   Appellant   testified,   and   offered

documentation to corroborate, that he made a local pickup at 1355 Easton

Road, and that, as he was heading to Texas with his cargo, his GPS instructed

him to use Northampton Road to get to Interstate 78. N.T. Trial, 1/14/19, at

27-28, 31. Given this evidence, Appellant contends that his conviction was

“[v]ery incompetent and unprofessional on the Judge’s behalf [sic].”

Appellant’s brief at unnumbered 2.

       Appellant’s befuddlement1 stems from his mistaken belief as to the

extent of the exemption. Under § 4902(a)(2) and the regulations upon which

Appellant relies, he was permitted to drive on Northampton Road if he were

making a pickup or delivery on that road or at a location that could not

reasonably be accessed without driving on that road. What he fails to grasp

is that “it is irrelevant that a driver is making a local delivery or pick-

up if he can completely avoid the weight-restricted road by using a

reasonable alternative route.” Reaser, supra at 150 (emphasis added).



____________________________________________


1 See, e.g., N.T. Trial, 1/14/19, at 4 (“To me it’s a complete nonsense that
I’m even here right now, ma’am.”); id. at 5 (“I don’t know how I’m even
standing here right now.”).

                                           -5-
J-S37008-19


       The trial court found that:

       the record clearly demonstrates that [Appellant] was neither
       picking up nor delivering items along the posted stretch of
       Northampton Street where he was cited. According to the
       MapQuest printout provided by [Appellant], the address where
       [Appellant] loaded his truck, 1355 Easton Road, was
       approximately one-half mile from the location where he was cited,
       and he had ample opportunity to turn onto a different route before
       proceeding down the posted section of Northampton Street.
       [Appellant]’s argument that he was following a GPS navigation
       system does not excuse his failure to follow posted traffic signage,
       including duly posted signage warning of weight limits on surface
       streets.

Trial Court Opinion, 3/20/19, at unnumbered 2.

       Our review of the record confirms the trial court’s findings. Appellant’s

local pickup did not require him to drive on Northampton Road. Appellant’s

bill of lading for his Easton Road pickup did not serve as a permit to drive

wherever he wanted or wherever his GPS told him to go after making his

pickup, with utter disregard for posted weight restrictions.         He had an

obligation to avoid the restricted road via a reasonable alternative route.2 He

failed to do so. Compare Doleno, supra at 207 (holding Commonwealth

established that local delivery exemption did not apply where the delivery was

not on the restricted road and the trial court believed the officer’s testimony


____________________________________________


2 Appellant suggests that the alternative route accepted by the judge was not
a “better route” because, if it was, it would be posted with “Truck Route” signs
pursuant to PennDOT regulations.          Appellant’s brief at unnumbered 2.
However, we note that while 75 Pa.C.S. § 4902(e) mandates the posting of
signs informing drivers of weight-restricted designations, § 4902(d) provides
that the Commonwealth “may” designate alternative routes for overweight
traffic.

                                           -6-
J-S37008-19


of a route from one delivery to the next that avoided the restricted road),

with Reaser, supra at 151-52 (reversing conviction and vacating judgment

of sentence where there was no route available to the defendant that enabled

him to completely avoid the weight-restricted road). Therefore, we have no

reason to disturb Appellant’s conviction or sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/24/19




                                    -7-